STRAUP, 0. J.
■ I dissent. The defendants are entitled to all the waters in the canyon which from springs and subterranean courses and channels, and left alone, naturally would find their way and flow in Snake Creek below the tunnel. Other waters encountered and developed by the plaintiff in the construction of its. tunnel and flowing therefrom belong to the plaintiff. There-seems to be no dispute as to this. About all the question of law involved is that of burden of proof. Because of the pleadings and of its demands, the plaintiff, let it be conceded, had the burden, not only of going forward, but also of establishing its alleged ownership of the disputed waters, and of the defendants’ alleged invasion and interference. The case was tried on that theory. That is not what divides the parties. The controlling and determinative questions are of fact. Of the waters flowing from the tunnel, the plaintiff, by its pleadings, admits that the defendants are entitled to a one-fóurth thereof. The defendants claim the whole of them. The court, awarded them three and one-half second feet, and awarded the remainder of the waters flowing from the tunnel to the plaintiff. These findings the defendants assail and urge are not supported by and are contrary to the evidence. The defendants on this appeal have the burden to show that. I think they have not sustained it. It is not enough that they point to some evidence which supports their claim. To prevail, they are required to show that the findings are against the evidence, or so clearly against the greater weight of it as to-show manifest error. This, in my judgment, they have not done.
They admittedly are entitled to some of the waters from the-tunnel. That they are not entitled to all of it is, I think, beyond controversy. For I think it clearly established that the plaintiff in running the tunnel more than a mile, 400- or 500' feet beyond the crest of the mountain, encountered and developed some water which, if left alone, naturally would not flow in Snake Creek below the tunnel. Though it should be conceded that the defendants are entitled to more water from the tunnel than was awarded them, yet -I think it a greater-wrong to give them all of it and none to the plaintiff.
*370On a trial de novo on the record the difficult question of determination is: How much of the waters of the tunnel belong to the defendants, and how much to the plaintiff? The court found there were about eight second feet of water flowing from the tuimel, and that all of it, but three and one-half second feet, were seepage waters and waters developed from underground sources, which had not, until developed by the plaintiff, theretofore found their way to the surface. I think there is good evidence to show the amount of water flowing from the tunnel, and that at least some of it is seepage' water and developed as found by the court. There also is good evidence to show that the quantity of water .which flowed in Snake Creek below the tunnel, and before the tunnel was constructed, was about, eight second feet. That is shown by measurements then made. Measurements at the same place after the construction of the tunnel show the flow with the waters from the tunnel to be about nineteen second feet; and, as I think, there is other evidence to show that the defendants, with the three and one-half second feet awarded them, have all the water they had before the construction of the tunnel. True, defendants testified to the contrary, not from measurements, but from observation and comparison; what they noticed. Most of them were asked if they noticed or observed any difference as to the quantity of water in Snake Creek before and after the construction of the tunnel. They answered that they did not. Conceding, as I do, that that is good evidence, yet I do not see wherein it is more reliable and trustworthy than that given by plaintiff’s witnesses, who made the measurements. I think, on the record, the most that ought to be said is that the evidence, as to the quantity of water .from the tunnel and to which the respective parties are entitled, is in conflict. In view of that, I think the trial court was in a better position to ascertain the real facts from hearing and observing the witnesses than are we on the record.
I think there is evidence to support the findings; and, on a review of the record, I am not prepared to say that they are against the clear and manifest weight of the evidence. Hence I think the judgment should be affirmed. And I do think that, on the record, findings and judgment that the plaintiff is not *371entitled to any of tbe waters from the tunnel are clearly wrong as being against the evidence.